In The


Court of Appeals


Ninth District of Texas at Beaumont

____________________


NO. 09-09-00302-CR

NO. 09-09-00303-CR

____________________


DAWAYNE FONTNETTE, Appellant


V.

 
THE STATE OF TEXAS, Appellee

 


On Appeal from the 252nd District Court
Jefferson County, Texas

Trial Cause Nos. 92795 and 92796




MEMORANDUM OPINION


	Appellant Dawayne Fontnette pled guilty to aggravated robbery and assault on a
public servant.  In each case, the trial court found the evidence sufficient to find Fontnette
guilty, but deferred further proceedings, placed Fontnette on community supervision for ten
years, and assessed a fine of $2500.  The State subsequently filed a motion to revoke
Fontnette's unadjudicated community supervision in both cases.  Fontnette pled "true" in
both cases to two violations of the conditions of his community supervision.  In each case,
the trial court found that Fontnette violated the conditions of his community supervision and
found him guilty.  In the aggravated robbery case, the trial court assessed punishment at
forty-five years of confinement.  In the assault on a public servant case, the trial court
assessed punishment at ten years of confinement.  The trial court ordered that the sentences
were to run concurrently.
	Fontnette's appellate counsel filed briefs that present counsel's professional
evaluation of the records and conclude the appeals are frivolous.  See Anders v. California,
386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967); High v. State, 573 S.W.2d 807 (Tex.
Crim. App. 1978).  On September 10, 2009, we granted an extension of time in each case for
appellant to file a pro se brief.  We received no response from the appellant.  We reviewed
the appellate records, and we agree with counsel's conclusion that no arguable issues support
the appeals.  Therefore, we find it unnecessary to order appointment of new counsel to re-brief the appeals.  Compare Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991). 
We affirm the trial court's judgments. (1)
	AFFIRMED.
							________________________________
								STEVE McKEITHEN           
							                    Chief Justice

Submitted on February 9, 2010
Opinion Delivered February 17, 2010
Do Not Publish
Before McKeithen, C.J., Kreger and Horton, JJ.
1.  Appellant may challenge our decision in this case by filing a petition for
discretionary review.  See Tex. R. App. P. 68.